
	
		I
		111th CONGRESS
		1st Session
		H. R. 456
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to make service-disabled
		  veterans eligible under the 8(a) business development program.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veteran Small Business
			 Eligibility Expansion Act of 2009.
		2.Eligibility of
			 service-disabled veterans under 8(a)
			 programSection 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)) is amended—
			(1)in paragraph
			 (1)(C) by inserting after small business concern owned and controlled by
			 socially and economically disadvantaged individuals the following:
			 , or a small business concern owned and controlled by service-disabled
			 veterans,; and
			(2)in paragraph
			 (4)—
				(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(B)by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)For purposes of
				this section—
							(i)the term
				socially and economically disadvantaged small business concern
				includes a small business concern owned and controlled by service-disabled
				veterans; and
							(ii)the term
				disadvantaged owner includes an owner who is a service-disabled
				veteran, in the case of a small business concern owned and controlled by
				service-disabled veterans.
							.
				
